DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-16 are currently pending.  Claims 9-16 are newly added.  Claim 1 is amended.  Claim 8 is withdrawn as being directed to unelected inventions or species, there being no allowable linking or generic claims.
Claims 1-7 and 9-16 are examined on the merits.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection Claims 1-7 under 35 U.S.C. 103(a) as being unpatentable over Saettone et al. WO 2018/178899 (10/4/2018)(2/17/2022 IDS) is withdrawn. 


New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saettone et al. WO 2018/178899 (10/4/2018)(2/17/2022 IDS) in view of Chiou et al. US 2015/0174054 (6/25/2015).  
Saettone et al. (Saettone) teaches a cosmetic composition comprising from 0.1 to 30% of at least a polyhydroxyalkanoate (PHA) in the form of particles having an average diameter comprised between 0.1 and 100 micrometers. (See Abstract and claim 1).  
PHA includes poly-3-hydroxybutyrate (PHB). (See Saettone claim 10).  PHB is called for in instant claims 3, 7 and 16. (See also page 8 of Seattone for species of PHA recited in claim 3.)   PHB is a PHA as called for in instant claim 1.  PHB is a PHA that has a chain length between 1 and 8 carbons (4 carbons specifically) which falls within the range called for in instant claims 2 and 11. (See https://www.britannica.com/science/poly-2-hydroxy-butyrate).   Many of the other PHAs taught on page 8 of Seattone have a chain length that overlaps with the claimed chain length of between 1 and 8 carbons.    
0.1 to 30% PHA overlaps with the from 0.1 to 30% PHA called for in instant claims 1 and 10. 0.1 to 30% PHA overlaps with the from 1% to 8% PHA called for in instant claim 15.

The PHB is present in particles that have an average diameter from 0.1 micrometer to 100 micrometers, preferably from 1 micrometer to 50 micrometers (see pp. 2-3).  From 1 micrometer to 50 micrometers overlaps with the from 0.1 nm to 50 micrometers called for in instant claims 1 and 10.  The composition comprises pigments as called for instant claims 4 and 13. (See page 11).   
The compositions can be used to make cosmetics such as foundations, eyeshadows, lipsticks and other cosmetics. (See Saettone claim 17).  Example 4 is a lipstick.  
PHB has an oil absorption of preferably from 30 to 300 g of oil/100 g of polymer.  (See page 6, lines 5-10).  An oil absorption capacity of from 30 to 300 g of oil/100 g overlaps with the between 60 to 150 grams of oil per 100 g called for in instant claims 5 and 14.
The composition can comprise emulsions and can comprise silicone oils in the oily phase. (See page 10, lines 10-20).      
Saettone teaches that PHA, including PHB, in the form of particles acts as a texturizing agent and ensures the desired consistency and flowability properties to the cosmetic composition during the application, as well as a reduced greasiness.  Indeed the particles have a strong ability to absorb oily substances, where they minimize the greasy effect and absorb excess sebum, making the skin less shiny.  Additionally, they contribute to an effect that is a filling and smoothing effect. (See Abstract). 
Saettone does not teach a silicone external phase and does not teach a composition in the form of a powder.  These deficiencies are made up for with the teachings of Chiou et al. 
Chiou et al. (Chiou) teaches an emulsion cosmetic composition comprising at least 5% silicone and preferably from 10 to 45% of cyclomethicone. (See [0042]-[0043]).  The cosmetic composition may also in the form of a powder as called for in instant claim 10. (See [0035]).  
Chiou teaches that a water-in-silicone emulsion containing cyclomethicone as the silicone imparts greater water fastness towards water of the coloration on the skin and easier and more homogeneous spreading of the composition and shorter drying times. (See [0043]).  At least 5% silicone up to entirely silicone in the external phase reads on a silicone external phase as called for in instant claims 1, 7 and 16.  A water-in-silicone emulsion is called for in instant claim 9. 
It would be prima facie obvious for an ordinary skilled artisan to combine from 0.1 to 30% of PHB particles having an average diameter comprised between 0.1 and 100 micrometers with a pigment in an emulsion that is a foundation in order to have a cosmetic composition of desirable consistency with a strong ability to absorb excess sebum and that has a smoothing effect on wrinkles as taught by Saettone.   
It would be prima facie obvious for an ordinary skilled artisan to use 10 to 45% cyclomethicone as the silicone external phase in the Saettone composition and make the composition in the form of a powder in order to have a powder with greater water fastness of the coloration on the skin and easier and more homogeneous spreading of the composition and shorter drying times as taught by Chiou et al. 
Response to Arguments
Applicants’ arguments of June 21, 2022 have been fully considered are found to be mostly unpersuasive.  
Applicants note the amendments to the claim and where support can be found in the originally filed claims and specification.  
Applicants assert that Saettone fails to teach at least wherein the composition is an emulsion having a silicone external phase as called for in instant amended claim 1.  Applicants note that emulsions typically have an internal phase (i.e., a dispersed phase) and an external phase (i.e., a continuous phase).  Saettone also notes that a cosmetically acceptable base formulation may include other components, such as surfactants, which can be used to form stable “water-in-oil” or “oil-in-water” compositions.  
According to Applicants “a silicone external phase” cannot be reasonably understood to include any external phase that happens to include a silicone but instead is an external phase that is predominantly silicone.  In the instant specification, the external phase is roughly 22.5% silicones (between dimethicone and silicone surfactants).  In contrast Saettone teaches that is can comprise silicone oils in the oily phase but offers no suggestion that the silicones are the primary component of the external phase.  
With respect to the new claims 10-16, Applicants assert that nothing is Saettone teaches the use of PHA as part of a loose or packed powder formulation or render such a composition obvious.

Applicants arguments are found to be sufficiently persuasive, and the rejection is withdrawn above.  Please see the new obviousness rejections. The remainder of Applicants’ arguments are moot in view of the new rejections above. 


Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616